        Case 3:17-cv-01342-VLB Document 76 Filed 11/05/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

GRADUATION SOLUTIONS LLC                       )
                                               ) CASE NO. 3:17CV01342 (VLB)
                           Plaintiff,          )
                                               )
      vs.                                      )
                                               )
ACADIMA, LLC AND ALEXANDER                     )
LOUKAIDES                                      ) NOVEMBER 5, 2018
                                               )
                           Defendant.

                     MOTION TO WITHDRAW APPEARANCE

      Pursuant to Local Rule of Civil Procedure 7(e), the undersigned counsel,

Nathaniel J. Gentile, respectfully moves to withdraw his appearance on behalf of

the plaintiff, Graduation Solutions LLC. Monte E. Frank of Pullman & Comley LLC

and Jonathan B. Nelson of Dorf & Nelson LLP, whose appearances are already on

file, will continue to represent Graduation Solutions LLC in this matter.

      Accordingly, Nathaniel J. Gentile respectfully requests that the Court grant

this motion to withdraw.



                                        THE PLAINTIFF,
                                        GRADUATION SOLUTIONS LLC

                                        By:   /s/ Nathaniel J. Gentile
                                              Nathaniel J. Gentile (ct28860)
                                              Pullman & Comley, LLC
                                              850 Main Street, P.O. Box 7006
                                              Bridgeport, CT 06601-7006
                                              T: (860) 424-4300
                                              F: (203) 576-8888
                                              ngentile@pullcom.com
          Case 3:17-cv-01342-VLB Document 76 Filed 11/05/18 Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I hereby certify that on the date above, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through
the Court’s CM/ECF System.


                                                  /s/ Nathaniel J. Gentile
                                                  Nathaniel J. Gentile (ct28860)




ACTIVE/79172.1/NGENTILE/7774122v1
                                              2
